Citation Nr: 1521360	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2013, the Appellant requested a Board video-conference hearing.  See August 2013 Substantive Appeal (VA Form 9).  The Appellant received notification that a video-conference hearing was scheduled for January 14, 2015, see December 2014 Correspondence, but did not appear at the hearing and did not explain her absence.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDING OF FACT

The Veteran's death was not due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A November 2012 letter notified the Appellant of the elements of a Dependency Indemnity and Compensation (DIC) claim, to include the elements of service connection, and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  Although the November 2012 letter did not inform the Appellant of the elements of secondary service connection, her statements and the statements of her representative demonstrate actual knowledge of the evidence required to established service connection for cirrhosis of the liver due to PTSD.  See February 2013 Notice of Disagreement (NOD); August 2013 Substantive Appeal.  Thus, the evidence shows that the Appellant has had ample opportunity to participate in the development of her claim, to include submitting relevant evidence.  Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial").

The Appellant has not alleged any prejudice due to lack of proper notice and the defect in notice did not affect the outcome of her claim or compromise the "essential fairness of the adjudication."  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice error was harmless and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The June/July 2013 VA examiner reviewed the claims file and provided an opinion that is sufficiently clear to enable the Board to make a fully informed decision on the claim.  The June/July 2013 VA examination report is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Appellant alleges that the Veteran's service-connected PTSD caused the liver cirrhosis that was a leading cause of his death.  See 2012 Death Certificate; see also February 2013 NOD; August 2013 Substantive Appeal.  She states that the Veteran abused alcohol in an attempt to control his mental health symptoms and that this abuse resulted in fatal liver cirrhosis.  The claim is denied.

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2014).  The principal cause of death is a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran died in late 2012.  His death certificate identifies chronic obstructive pulmonary disease (COPD) as the immediate cause of death and cirrhosis of the liver as a leading cause of death.  September 2012 Death Certificate.

The Veteran's STRs do not indicate any liver problems or alcohol abuse during service.  His January 1965 Report of Medical Examination and February 1965 Report of Medical History do not suggest any liver problems or heavy drinking prior to service.  Similarly, his September 1968 Reports of Medical Examination and History do not suggest any complaints of or treatment for a liver or drinking disorder.

The Veteran VAMRs consistently note "casual/non-problematic" alcohol use.  See October 2011-April 2012 VAMRs; February 2012 VA Examination Report (noting no relevant substance abuse history).  However, in August 2012-prior to the Veteran's death-he was assessed as having "etoh liver disease" and alcohol abuse.  A sonogram revealed a possible liver disorder and the Veteran was subsequently diagnosed as having advanced liver cirrhosis.  See August 2012 VAMRs.  The Veteran's ex-wife-who was married to the Veteran during his military service and for many years after-testified in writing that the Veteran drank heavily after he returned from service.  September 2011 Statement.  The Appellant testified that the Veteran had a long history of alcohol abuse and "apparent dependency."  August 2013 Statement of the Case (SOC) and February 2014 Statement of Accredited Representative (noting a history of and diagnosis for alcohol abuse).

Although the evidence suggests that the Veteran's alcohol abuse resulted in his fatal liver disorder, the medical evidence does not indicate that his alcohol abuse was due to his service-connected PTSD.  The February 2012 VA examiner found that the Veteran experienced mild PTSD, which resulted in mild social impairment.  February 2012 VA Examination Report; see also September 2011 Statement (Wife) (describing symptoms such as irritability, jumpiness, and disturbed sleep), January 2012 VAMRs (reporting that the Veteran's mental health symptoms had improved with group therapy: he "feels great during the day," sleeps for eight hours at night, and is "doing much better").  The February 2012 examiner did not associate a history of substance abuse, to include alcohol abuse, with the Veteran's PTSD.  Similarly, in June 2013 a different VA Examiner found "no evidence of record that [the] veteran's death was in any way related to his Mild PTSD."  June 2013 Examination Report.  The following month, the same VA examiner explained that "[a]lcohol consumption of any degree, whether casual-Abuse-or Dependency is a matter of personal choice and not caused by PTSD or military service."  July 2013 Examination Report.

In combination, the June/July 2013 VA examination report constitutes highly probative evidence that weighs against service connection for cause of death.  The opinion was provided by a VA doctor who reviewed the Veteran's claims file and explained why the Veteran's cirrhosis of the liver did not relate to his PTSD (i.e., that the Veteran's mental health symptoms did not compel his alcohol abuse).  In addition, the examiner's opinion is consistent with VA medical evidence that does not associate the Veteran's mental health disorder with substance abuse.

The Board has considered the Appellant's statements regarding the etiology of the Veteran's fatal cirrhosis of the liver.  In February 2013, the Appellant stated that her "husband abused alcohol as a means of self-medication in order to cope with his service connected" PTSD and that this abuse caused his liver problems.  February 2013 NOD; see also August 2013 Substantive Appeal; February 2014 Statement of Accredited Representative.  In January 2015, the Appellant's representative stated that the Appellant "remains steadfast in her contention that her late-husband's alcohol abuse was a consequence of his service connected PTSD and thus warrants service connection."  January 2015 Informal Hearing Presentation.

Although a lay person is competent to report objective signs of illness, such as regular and/or excessive drinking, whether the Veteran's liver cirrhosis related to his service-connected PTSD is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant's statements are not based on medical training and/or experience, her assertion that the Veteran's liver cirrhosis related to his service-connected PTSD does not constitute competent evidence and is, therefore, outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the probative evidence of record establishes that the Veteran's fatal liver cirrhosis is not attributable to his service-connected PTSD or to service-connected tinnitus.  See April 2012 Rating Decision.  The probative evidence of record also establishes that the Veteran did not have any liver or alcohol-related problems in service or that his fatal liver cirrhosis otherwise related to service.

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and service connection for cause of death is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


